Citation Nr: 0112420	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a heart disorder, to 
include rheumatic heart disease.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for shell shock.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1942 to November 1945, appealed that decision to the Board.


FINDINGS OF FACT

1.  In an unappealed rating decision in April 1979, the RO 
denied service connection for rheumatic heart disease.

2.  In an unappealed rating decision in October 1995, the RO 
denied service connection for shell shock.

3.  The evidence associated with the claims file after the 
April 1979 rating decision is not cumulative or redundant of 
evidence already of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
heart disorder, to include rheumatic heart disease.  

4.  The evidence associated with the claims file after the 
October 1995 rating decision is not cumulative or redundant 
of evidence already of record, but does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for shell shock.  





CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied service 
connection for rheumatic heart disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The October 1995 rating decision that denied service 
connection for shell shock is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

3. The evidence associated with the claims file since the 
October 1995 denial is new and material as to the claim of 
entitlement to service connection for a heart disorder, and 
the requirements to reopen the claim of entitlement to 
service connection for a heart disorder have been met. 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000). 

4. The evidence associated with the claims file since the 
April 1979 denial is not new and material as to the claim of 
shell shock, and the requirements to reopen the claim of 
entitlement to service connection for shell shock have not 
been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a heart disorder, including 
rheumatic heart disease, and shell shock.  A review of the 
evidence of record reveals that the RO denied service 
connection for rheumatic heart disease in an April 1979 
rating decision.  The RO denied service connection for shell 
shock in an October 1995 rating decision.  The veteran was 
notified of these decisions, along with his appellate rights, 
but did not initiate timely appeals and the decisions became 
final.  38 U.S.C.A. § 7105(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107) (eliminates the concept of a 
well-grounded claim).

In the present case, the RO initially denied service 
connection for a heart disorder in a May 1946 rating decision 
on the basis that the disorder was not found on the last 
examination.  In an April 1979 final rating decision the RO 
denied service connection for a heart disorder and battle 
fatigue.  In the cover letter to that rating decision, the RO 
referred to the May 1946 rating decision as to the heart 
disorder.  Therein, the RO noted that the other claimed 
conditions were not shown in the service medical records and 
invited the veteran to furnish medical evidence of treatment 
received for these conditions after the date of his 
discharge.  In the October 1995 final rating decision, the RO 
denied service connection for shell shock on the basis that 
there was no evidence of a present disability that was 
related to service.

After the April 1979 and October 1995 rating decisions, 
additional evidence was associated with the case file, 
including a February 1999 VA examination record, private 
medical records dating from 1994 to 1997 from Lourdes 
Hospital, a newspaper article titled, "Cold, Germans equal 
enemies for Bulge vets," and statements from the veteran and 
his spouse.  The VA examination record shows the examiner's 
diagnosis of coronary artery disease, status post bypass 
grafting with complete heart block requiring the use of a 
pacemaker and aortic stenosis with chronic shortness of 
breath and disabling in that he cannot perform even the 
minimal of activity without getting worse shortness of 
breath.  Contemporaneous chest x-rays revealed an enlarged 
cardiac silhouette and an elevated central circulatory 
vascular volume.  No opinion was provided regarding etiology 
or connection to an in-service injury or disease.  

With respect to the private medical records of treatment from 
1994 to 1997 at Lourdes Hospital, these records show that in 
November 1994 the veteran was diagnosed with coronary artery 
disease and treated with a left heart cardiac catheterization 
and coronary artery bypass grafting times three.  The records 
also show that in December 1995 the veteran was treated for 
shortness of breath and diagnosed with a complete heart 
block, aortic stenosis, coronary artery disease, status post 
coronary artery bypass grafting, and hypertension.  At that 
time he underwent pacemaker replacement surgery.  
Contemporaneous chest x-rays revealed increased pulmonary 
vascularity and enlarged heart size.  In February 1996 the 
veteran was treated for a pacemaker lead and catheterization.  
At that time his pacemaker lead was revised.  Post-operative 
chest x-ray reports showed cardiomegaly, normal lungs, and a 
pacemaker with electrodes in the appropriate position.  The 
veteran's pacemaker lead was revised again in April 1996.  A 
few of the Lourdes Hospital records show that the veteran had 
a history of "shell shock."

The newspaper article provided by the veteran, relates local 
veterans' experiences during the battle of the bulge, and 
notes that this veteran was present during the beginning of 
that battle.  Along with the newspaper article are statements 
from the veteran and his spouse.  The veteran's October 1999 
statement relates that he saw combat and that his duties 
required him to crawl forward of American front lines, at 
night, and set up transit to observe the impact of American 
artillery shells on the enemy.  The veteran relates he was a 
marksman with the carbine.  The veteran also relates having 
shortness of breath and pain in his chest since service, 
which triggered him to seek help from the Veterans 
Administration in 1946.  He notes that he was not treated by 
any civilian or Army doctors the first year after his 
discharge.  The veteran's spouse describes the veteran's 
difficulties over the years following his service, to include 
having a "nervous condition," getting out of breath a lot, 
and frequently and easily getting upset if anyone wanted to 
talk about the war.  

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the April 1979 and 
October 1995 rating decisions is new and material as it 
applies to the claim for service connection for a heart 
disorder, but not as to the claim of service connection for 
shell shock.  In regard to the request to reopen the claim of 
service connection for a heart disorder, to include rheumatic 
heart disease, the Board notes that the basis for the initial 
denial of service connection was essentially that the 
evidence of record did not show any present disability.  The 
Board initially finds that the records of the VA examination 
and treatment at Lourdes Hospital, in as much as they provide 
evidence of a present heart disorder, are neither redundant 
nor cumulative of any other evidence of record.  As such, 
this evidence is new.  Similarly, the records directly and 
substantially bear on the specific matter under 
consideration, which is whether the veteran has a heart 
disorder.  Thus, the Board further finds that this evidence 
is material and so significant that it must be considered in 
order to fairly decide the merits of the claim.

As to the request to reopen the final denial of service 
connection for shell shock, the Board finds that the newly 
associated evidence while new, does not bear directly and 
substantially to the specific matter under consideration in 
this claim.  In particular, the Board notes that the RO's 
previous denial of that claim was based on a lack of evidence 
as to the existence and in-service incurrence of shell shock.  
While the Lourdes Hospital records note a history of shell 
shock, they do not present a medical diagnosis of this 
disorder.  Likewise, the written statements from the veteran 
and his spouse-as to whom there is no evidence to establish 
the existence of a medical expertise-provide evidence only 
as to their lay observations, rather than medical diagnoses 
of disorders.  As such, the evidence does not constitute 
competent evidence as to the existence of a disability.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Further, 
while the newspaper article indicates that the veteran was in 
combat, it is not probative of the existence of a present 
disability.  Thus, the Board finds that the additional 
evidence is not material and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for shell shock. 

The Board notes that during the pendency of this appeal there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the 
VCAA does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds the above discussion sufficient to notify the 
veteran as to the type of evidence needed to substantiate his 
claim for service connection for shell shock.  In that 
regard, he must present medical evidence that he currently 
has the claimed disorder, and that the disorder is causally 
or etiologically related to his active military service.  

Accordingly, in light of the foregoing, the request to reopen 
the claim of service connection for shell shock is denied and 
not reopened, while the claim for service connection for a 
heart disorder is reopened.

ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, the appeal is granted to this extent only.

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for shell shock, 
the appeal is denied to this extent.


REMAND

As the Board finds that the claim of service connection for a 
heart disorder is reopened, the Board must ensure that the 
duty to assist has been satisfied.  However, for the reasons 
set forth below, in this instance, the Board finds that 
additional development is necessary before further appellate 
proceedings commence.  Specifically, the Board is of the 
opinion that an additional VA examination is appropriate.  

As referenced in the above decision, while the VA examiner 
diagnosed the veteran with coronary artery disease in the 
February 1999, that examiner rendered no opinion as to the 
etiology of the heart disorder.  Nor did the examiner opine 
as to whether this disorder is in any way connected with the 
veteran's service.  The Board notes that the veteran's 
service medical records contain references to rheumatic heart 
disease.  Such an opinion would be useful in fairly resolving 
the claim of entitlement to service connection for a heart 
disorder.  Thus, the Board finds that a current VA 
examination addressing these questions is necessary. 

In addition, the Board observes that the records of treatment 
provided at Lourdes Hospital reflect a referring physician by 
name.  The physician is noted as a caring physician at Cadiz, 
Kentucky, in the history of illness section of the same 
record.  However, the Board found no evidence of record as to 
any further action to obtain treatment records from this 
physician.  In as much as these records may potentially be 
probative of matters considered in the veteran's claim, the 
Board is of the opinion that an attempt to further identify 
and obtain the records should be accomplished.

Moreover, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, effective 
November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted, which removed the prior "well-grounded" 
requirement.  The law essentially heightened the VA's duty to 
assist claimants establish claims for VA benefits.  In light 
of the amended law, which is more favorable to the veteran 
than the prior law, the Board finds that additional 
development must be completed in this appeal before the Board 
proceeds with appellate disposition.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply). 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran, 
and request that he provide the names and 
addresses of any medical providers, both 
VA and non-VA, who have treated him for 
the claimed disorder, and whose records 
are not currently in the claims file.  In 
particular, the RO should request from 
the veteran an address for Dr. Gary James 
(Lourdes Hospital record of admission on 
November 8, 1994).  The RO should assist 
the veteran in obtaining copies of any 
relevant records, all of which should be 
associated with the file.  

3.  The veteran should be afforded a VA 
examination by a qualified examiner to 
ascertain the etiology of the veteran's 
heart disorder.  The examiner should be 
provided a copy of the claims file and 
any additional evidence obtained through 
the additional development requested in 
this remand.  The examiner is requested 
to render an opinion as to whether the 
veteran's present heart disorder is 
connected to any in-service injury or 
disease, to include specifically the 
rheumatic heart disease noted in his 
service medical records.  Any tests or 
studies deemed necessary by the examiner 
should be accomplished.  

4.  Upon completion of the requested 
development, the RO should again review 
the case on the basis of the additional 
evidence obtained.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 

appeal.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 
action is required of the veteran until he is notified.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).


 

